Case: 15-11212    Date Filed: 12/10/2015   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11212
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:08-cr-60208-JIC-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

versus

STANLEY LAMOUR,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (December 10, 2015)


Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-11212     Date Filed: 12/10/2015    Page: 2 of 3


      Stanley Lamour appeals the denial of his motion for a sentence reduction. 18

U.S.C. § 3582(c)(2). Lamour sought a reduction under Amendment 782 to the

Sentencing Guidelines, but the district court ruled that Lamour, as a career

offender, was ineligible for a reduction. We affirm.

      Lamour pleaded guilty to conspiring to possess with intent to distribute one

kilogram or more of heroin. See 21 U.S.C. § 846. Lamour’s presentence

investigation report assigned him a base offense level of 37 because he qualified as

a career offender based on his two prior convictions for drug offenses, see United

States Sentencing Guidelines Manual § 4B1.1 (Nov. 2008), and reduced that level

by three points for his acceptance of responsibility, see id. § 3E1.1. With an

offense level of 34 and a criminal history of VI, see id. § 4B1.1, Lamour’s

presentence investigation report provided an advisory guideline range between 262

and 327 months of imprisonment. Lamour argued that his classification as a career

offender overstated his criminal conduct and asked for a downward variance based

on the statutory sentencing factors, 18 U.S.C. § 3553(a), and his cooperation with

the government. The government stated that it was too early to move for a

reduction of sentence, see U.S.S.G. § 5K1.1, but if it were to file such a motion, it

would request a reduction of 25 percent. The district court “grant[ed] a variance

based upon the proffer made by the government” and sentenced Lamour to 196

months of imprisonment.


                                          2
              Case: 15-11212     Date Filed: 12/10/2015    Page: 3 of 3


      “This Court reviews de novo the district court’s legal conclusions regarding

its own authority under the Sentencing Guidelines.” United States v. Davis, 587
F.3d 1300, 1303 (11th Cir. 2009). A district court may reduce a term of

imprisonment only when the defendant’s guideline range is lowered by the

Sentencing Commission. 18 U.S.C. § 3582(c). Any reduction must be “consistent

with applicable policy statements issued by the Sentencing Commission,” id.,

which preclude a “full resentencing of the defendant,” U.S.S.G. § 1B1.10(a)(3);

see Dillon v. United States, 560 U.S. 817, 831, 130 S. Ct. 2683, 2694 (2010).

      The district court did not err when it denied Lamour’s motion to reduce his

sentence. Because Lamour’s sentence is based on the career offender guideline,

U.S.S.G. § 4B1.1, not on the drug quantity tables, id. § 2D1.1, he is ineligible for a

sentence reduction under Amendment 782. See United States v. Lawson, 686 F.3d
1317, 1321 (11th Cir. 2012); United States v. Moore, 541 F.3d 1323, 1327–30

(11th Cir. 2008). Lamour challenges his classification as a career offender on the

ground that one of his prior convictions no longer qualifies as a predicate offense

under the guidelines, but when considering a reduction of sentence “all original

sentencing determinations remain unchanged,” United States v. Bravo, 203 F.3d
778, 781 (11th Cir. 2000). The district court lacked authority to reduce Lamour’s

sentence.

      We AFFIRM the denial of Lamour’s motion to reduce.


                                          3